Citation Nr: 0117558	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to March 
1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) following a March 1993 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for a disability rating in excess of 10 
percent for service-connected residuals of a right wrist 
fracture.  In June 1998, the Board denied the veteran's claim 
for an increased rating.  Thereafter, the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 1999, the Court granted the relief 
sought; the Board's June 1998 decision was vacated and the 
case was remanded to the Board for further adjudicatory 
action.  In April 2000, the Board remanded the veteran's 
appeal for further evidentiary development.


FINDING OF FACT

The veteran's service-connected right wrist disability is 
manifested by discomfort with motion.


CONCLUSION OF LAW

An increased rating for service-connected right wrist 
disability is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a (Diagnostic Code 5215) (2000)



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert that the veteran's 
right wrist disability has become worse over time, manifested 
by chronic pain and limited range of motion of the wrist, as 
well as loss of feeling in the right hand, and thus more 
nearly approximates those requirements needed to qualify for 
an increased rating.  It is also requested that the veteran 
be afforded the benefit of the doubt.

I.  The Facts

A review of the veteran's claims file reveals that the 
veteran sustained a fracture of his right wrist in service in 
November 1978.  He thereafter underwent a closed reduction 
with pins and plate fixation to the distal radius.  The 
record indicates that, by December 1978, both the cast and 
pins from his right wrist had been removed.

More recently, VA treatment records, dated from October 1991 
to July 1994, show the veteran's periodic complaints of right 
wrist pain, observations of a right wrist deformity, his 
treatment with Motrin, and a diagnosis of degenerative joint 
disease.  See VA treatment records dated in August 1992, 
September 1992, April 1993, January 1994, and February 1994.  
A September 1992 x-ray of the right wrist showed a healed 
fracture of the distal radius with a slight posterior 
displacement deformity.  An April 1993 note from the 
veteran's physician indicates that the veteran had pain when 
pulling his right hand back and that the veteran should 
refrain from work that made this problem worse.

In September 1992, an electromyographic study was performed.  
The report noted that, on examination, the veteran had normal 
strength throughout the upper extremities and no intrinsic 
wasting of the right hand.  However, the right wrist had an 
area of bound skin that was tender and resulted in a Tinel's 
sign in the distribution of the superficial radial nerve.  
The diagnoses were right carpal tunnel syndrome and relative 
slowing of the right radial nerve.  Specifically, the 
clinical impression was as follows.

[G]iven the difficulty in maintaining the 
[veteran's] skin temperature, I think 
there is a relative slowing of median 
conduction across the wrist on the right 
compared to the left then, therefore, 
mild carpal tunnel syndrome.  Needle EMG 
at the APB and opponens pollicis showed 
no abnormalities to suggest denervation.  
As far as the radial branch goes, the 
[veteran's] symptoms and physical 
examination are suggestive of entrapment 
of the radial nerve in the bound down 
scarred area in the forearm.  There 
appears to be some demonstration of 
localized slowing of conduction for the 
radial nerve, though there is no 
asymmetry of actual radial nerve 
latencies from side to side. 

At December 1992 VA examinations, the veteran complained of a 
chronic "pinching" sensation in his right lower arm and 
right wrist as well as numbness in the right hand.  On 
examination, range of motion of the right wrist was flexion 
to 15 degrees and extension to 35 degrees.  It was also 
observed that the veteran had both swelling and a slight 
deformity of the right wrist.  In addition, "grasping object 
is loose with strength on the right wrist."  The diagnosis 
was history of right wrist fracture.

At a February 1994 hearing, the veteran testified that, since 
his injury in service, he had chronic pain in his right wrist 
as well as numbness in his right hand.  Additionally, the 
veteran stated that his pain increased with use and in cold 
temperatures.  Moreover, the veteran reported that the pain 
in his right wrist adversely impacted use of his right hand.  
This pain caused him difficulty in carrying on every day 
activities, such as brushing his teeth, and problems at work.  
However, the veteran reported that he had never lost time 
from work because of his right wrist.  The veteran testified 
that pain radiated into his right hand and up into his right 
arm from his right wrist.  Lastly, the veteran said that he 
had been taking Motrin on a regular basis and that this had 
helped reduce his pain. 

At a May 1997 VA examination, the examiner recorded the 
history of the veteran's right wrist injury and treatment as 
outlined above.  The veteran complained of having had right 
wrist pain since his injury in service.  He also reported 
that the pain radiated up into his forearm whenever he flexed 
his right wrist.  He reported that this pain had 
significantly limited the use of his right hand.  He also 
reported that he was right handed.  The veteran further 
reported that his pain had been treated with Motrin and that 
this treatment was partially successful.  The examiner 
reported that a September 1992 electromyogram suggested mild 
right carpal tunnel syndrome and mild delay of ulnar sensory 
conduction across the wrist, as well as radial conduction 
being slowed across the wrist.

On examination, the veteran had mild ulnar deviation and his 
right thenar muscle was slightly decreased.  The range of 
motion of the right wrist was normal except that any movement 
was limited by pain.  (The examiner also reported that, 
because the veteran was able to shake his hand without any 
evidence of pain, he was uncertain as to the degree to which 
movement of the right wrist actually caused pain.)  Formal 
motor testing showed weakness due to poor effort and "pain 
of all intrinsic hand muscles."  The examiner reported that 
the veteran, when asked to flex the opponens muscle, 
complained of pain in the forearm at the site of a 
"dimple," and gave poor effort.  Accordingly, it was 
difficult to objectively assess the degree of pain.  Sensory 
examination showed that the veteran had decreased light touch 
sensation on the lateral aspect of the fifth digit and second 
digit of the right hand.  Tinel's sign was negative, arm 
muscle strength was normal, and deep tendon reflexes were 
normal in the upper extremities.  The diagnoses included 
complaints of pain and limited motion consistent with his 
history.  The examiner then opined that it was difficult to 
determine the true degree of disability, but given the nature 
of the injury it was likely that the veteran had had 
continued pain.

The diagnoses also included the following:  

. . . Electrodiagnostic evidence of mild 
carpal tunnel syndrome and mild ulnar and 
radial neuropathies at the wrist which 
could be related to the service[-
]connected injury.  Physical exam is 
inconclusive as to whether these minor 
neuropathies produce a functional 
deficit.  However, carpal tunnel 
syndrom[e] could certainly contribute to 
the pain.  There is a definite 
association between trauma to the wrist 
and future development of carpal tunnel 
syndrome. 

In July 1997, electromyographic and nerve conduction tests 
were conducted.  The report shows that the veteran was right 
handed, had no muscle wasting, no focal weakness, negative 
Tinel's and Phalen's signs, and that there was a small scar 
on his right forearm with some tethering of the skin.  It was 
reported that these tests were unremarkable with "[n]o right 
carpal tunnel syndrome electrodiagnostically seen, nor any 
other peripheral nerve entrapments."  The impression was 
that "[o]verall, [the] electrodiagnostic study failed to 
reveal electrodiagnostic evidence of peripheral nerve 
abnormalities."

At a June 2000 VA examination, the veteran complained of a 
pinching pain in the anatomically lateral aspect of his 
distal forearm as well as a tingling sensation in the ulnar 
aspect of his wrist and hypothenar eminence regions.  The 
veteran reported that the tingling sensation usually occurred 
when he dorsiflexed or radially flexed his wrist.  The 
veteran also demonstrated how his skin puckered at the point 
of pin insertion into his radius in the distal aspect of the 
right forearm and reported that this "puckering" was what 
caused his pain.  The veteran indicated that, because his 
wrist was flexed when he worked as a food service employee, 
it caused him discomfort.

On examination, the veteran denied any persistent numbness or 
weakness of the hand.  It was noted that the veteran 
exhibited some mild loss of sensation in the first web space 
of the right hand.  However, sensation was normal elsewhere.  
The veteran also had discomfort with extension and radial 
flexion of the wrist.  However, he did not have wasting of 
the thenar eminence, hypothenar eminence, or interossei 
muscles of the right hand.  Muscle strength of the right hand 
was 5/5 throughout except for sudden "give-way" when the 
veteran experienced a pinching sensation.  However, when the 
muscles were tested without extending or flexing the wrist, 
strength was normal throughout.  Reflexes were intact.

The examiner indicated that he had reviewed the earlier 
electromyographic studies and reported as follows:  

There are some inconsistencies in the 
nerve conduction velocities in the first 
study as compared to the second, which, 
upon reviewing the first study, were 
likely due to inadequate temperature of 
the right upper extremity.  Likely, [at 
the first study,] his arm was not 
adequately warmed and was cool, causing a 
slow down.  It is simply not possible for 
significant long-term neurological damage 
that would be severe enough to slow 
conduction to abruptly disappear within a 
six month span of time, such as between 
these two studies.

After reviewing the veteran's complaints and conducting the 
examination, the examiner opined that the veteran ". . . does 
not exhibit any objective evidence of weakness or sensory 
loss in the right upper extremity.  He does clearly have 
discomfort in the areas of the pins, where they were 
inserted, both at the proximal and the distal sites to 
palpation."  In addition, the examiner opined that, he 
"cannot conclude that [the veteran] is permanently 
significantly disabled by this pin discomfort, which appears 
to be the origin of all of his complaints."

In November 2000, the veteran underwent a third 
electromyogram.  The November 2000 report refers to the 
veteran's complaints of persistent localized pain in the 
dorsal distal forearm area, which pain felt "like a pinch."  
On examination, the veteran had normal muscle bulk and tone.  
There was a scar on the dorsal distal forearm, and there was 
no focal weakness.  Nerve conduction studies showed normal 
right median and ulnar motor responses as well as normal 
right median sensory, right ulnar sensory, right radial 
sensory, right median, and ulnar mixed palmar sensory 
responses.  Needle electromyography revealed the right 
deltoid, triceps, biceps, pronator tares, extensor digitorum 
communis, extensor indices proprius, abductor pollicis 
brevis, and first dorsal interosseus to have no abnormalities 
of insertion, recruitment, or motor unit morphology.  The 
impression was that electromyographic and nerve conduction 
studies of the right upper extremity were normal, without 
evidence for neuropathic process.  

In an addendum to the June 2000 VA examination, it was noted 
that the veteran's most recent electromyogram was "completely 
normal."  It was opined that, 

[i]n light of this normal objective 
study, I have no change in my conclusions 
regarding the original examination, 
namely that there is no evidence of any 
significant peripheral nerve injury or 
other objective basis, either by EMG or 
examination, upon which to justify that 
the veteran is significantly disabled by 
his complaints that are largely related 
to discomfort adjacent to a surgical pin 
that had been placed during a fracture of 
his wrist . . .  [F]rom a neurological 
perspective, there is no significant 
evidence of nerve injury of any type.

II.  Analysis

The Board observes that disability evaluations are determined 
by the application of a schedule of ratings which is based, 
as far as can practicably be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2000).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2000).  
Moreover, where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

Historically, the RO granted service connection for residuals 
of a fractured right wrist and this disability was rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (limitation of motion of the wrist).  See RO 
decision dated in October 1979.  Given the manner in which 
the RO characterized the scope of the veteran's disability 
and the nature of evidence presented, the Board finds that 
neurologic impairment, limitation of motion, and scarring are 
potentially disabling components of the veteran's service-
connected right wrist disability.

As for the question of whether the veteran has neurologic 
impairment that warrants a compensable rating, the Board 
finds that he does not.  Despite the May 1997 VA examiner's 
diagnosis of carpal tunnel syndrome, this disorder was not 
found on subsequently conducted electromyograms and nerve 
conduction testing.  The May 1997 assessment was made on the 
basis of 1992 testing which included an assessment of nerve 
conduction slowing; however, such a problem was not later 
confirmed on testing in 1997 and 2000.  Even the 1992 
examiner pointed out that there was difficulty in maintaining 
the veteran's skin temperature during the testing and that 
there was no asymmetry of actual radial nerve latencies from 
side to side.  Such a concession called the assessment of 
carpal tunnel syndrome into question, and when later 
reviewed, it was felt that there was no objective evidence of 
nerve impairment.  Indeed, the later reviewer had the benefit 
of testing conducted in 1997 and 2000, and on both occasions 
normal results were obtained.  The examiner who reviewed the 
file in 2000 determined that indeed it was likely the problem 
with skin temperature that had led to results inconsistent 
with the veteran's state of health.  

Given that studies conducted subsequent to the 1992 study 
were completely normal, and because there is no objective 
evidence of weakness or sensory loss in the upper extremity, 
the Board concludes that a compensable rating for neurologic 
impairment separate from the 10 percent already assigned is 
not warranted.  The provisions of 38 C.F.R. § 4.124a (2000) 
that apply to peripheral nerves of the upper extremity 
require at least "mild" paralysis, neuralgia, or neuritis 
of the radial, median or ulnar nerve before a compensable 
rating may be assigned.  38 C.F.R. § 4.124a (Diagnostic Codes 
8514, 8515, 8516) (2000).  However, the Board finds that the 
greater weight of the evidence is against a finding that the 
veteran has paralysis, neuralgia, or neuritis or any of these 
nerves.  As already noted, an examiner who reviewed the 
available record in 2000, and had available more than one 
electromyogram and nerve conduction study, opined that the 
veteran did not have peripheral nerve impairment.  Although 
it was noted on examination in June 2000 that the veteran 
exhibited some mild loss of sensation in the first web space, 
this was not objectively confirmed.  Indeed, the examiner's 
final diagnosis was that the veteran did not exhibit any 
objective evidence of weakness or sensory loss.  
Consequently, a rating based on nerve impairment is not 
warranted.  

The Board gives greater weight to the most recent examination 
report because it is consistent with the 1997 and 2000 
studies and clearly explains the 1992 results, which 
themselves were internally inconsistent.  The diagnosis of 
carpal tunnel syndrome first became questionable when the 
1992 examiner admitted that there had been problems with skin 
temperature on testing, and it has subsequently been shown to 
be incorrect by two subsequent studies.  Therefore, given 
that the preponderance of the evidence is against a finding 
of any ratable nerve impairment, the Board concludes that a 
higher evaluation is not assignable under criteria for rating 
peripheral nerve damage.  

Next, the Board considers whether the veteran is entitled to 
an increased rating based on limitation of motion of the 
right wrist.  Under potentially applicable rating criteria, 
in order to receive an increased rating, there must be a 
showing of ankylosis in 20 to 30 degrees of dorsiflexion or 
worse.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2000).  (A 
10 percent rating is the highest rating that may be assigned 
for limitation of motion without ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214, 5215 (2000)).

The Board notes that the veteran has complained of pain 
and/or discomfort that affects his wrist function.  Moreover, 
his wrist disability is rated on the basis of limitation of 
motion under Diagnostic Code 5215.  38 C.F.R. § 4.71a.  
However, the veteran has already been assigned the highest 
disability rating available for limitation of motion.  In 
such an instance, where "the appellant is already receiving 
the maximum disability rating" for limitation of motion, 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2000) is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).  
Additionally, the Board notes that the veteran's claims file 
does not contain a diagnosis of ankylosis.  (Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).)  In fact, at the May 1997 
VA examination right wrist range of motion was normal, albeit 
with complaints of pain.  In the absence of ankylosis, the 
Board may not rate his right wrist disability as ankylosis 
under Diagnostic Code 5214.  Johnston, supra.  Consequently, 
an increased rating is not warranted for pain and limitation 
of motion caused by the veteran's service-connected right 
wrist disability.

Lastly, the Board also notes that the veteran has some 
scarring as a result of the in-service surgery.  Given 
potentially applicable rating criteria, the veteran will be 
entitled to a compensable rating for scarring if any scar is 
poorly nourished with repeated ulceration (10 percent) 
(Diagnostic Code 7803), is tender and painful on objective 
demonstration (10 percent) (Diagnostic Code 7804), or 
produces compensably disabling limitation of function of the 
body part which it affects (Diagnostic Code 7805).  38 C.F.R. 
§ 4.118 (2000).

The Board notes that, at the September 1992 electromyographic 
study, it was observed that the right wrist had an area of 
bound skin that was tender.  At the July 1997 
electromyographic study, it was reported that the veteran had 
a small scar on his right forearm with some tethering of the 
skin.  At the November 2000 electromyographic study, it was 
reported that the veteran had a scar on the dorsal distal 
forearm.  The record is otherwise silent as to complaints 
and/or treatment relative to right wrist scarring.  
Therefore, while the scar has been described on one occasion 
as being tender and on other occasions as causing an area of 
bound skin or tethering, a review of all findings made at VA 
examinations and all medical records associated with the 
claims file reveals that it has never been described as 
poorly nourished with repeated ulceration, or both tender and 
painful on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2000).  As for Diagnostic 
Code 7804, the Board has considered the veteran's testimony 
and written arguments where he expresses his belief that the 
scarring is tender.  However, despite contentions to the 
contrary, the rating criteria require that there be both 
tenderness and pain objectively shown.  Diagnostic Code 7804.  
In other words, an examiner must find not only tenderness, 
but pain as well.  Since examiners did not report objective 
manifestations sufficient to satisfy the rating criteria and 
because a review of all medical records associated with the 
claims file does not suggest that he satisfies the rating 
criteria, a separate compensable rating is not warranted for 
scarring under Diagnostic Code 7803 or 7804.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2000).

As for Diagnostic Code 7805, the Board notes that there is no 
evidence that the veteran's right wrist scarring produces any 
limitation of function of the wrist.  As stated above, when 
examined by VA in May 1997 right wrist range of motion was 
normal.  Moreover, because Diagnostic Code 7805 would allow 
for compensation for the same losses for which the veteran is 
already being compensated because of the limitation of motion 
of his right wrist under Diagnostic Code 5215, including any 
functional loss due to pain, a separate compensable rating 
can not be awarded because it would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2000).

In reaching its conclusions, the Board has considered the 
veteran's arguments as set forth in his written statements to 
the RO as well as at his personal hearing.  However, while a 
lay witness can report the visible symptoms or manifestations 
of a disease or disability, his belief as to current severity 
is not probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Therefore, the Board finds that 
greater evidentiary weight must be given to the clinical 
evidence of record rather than the veteran's lay assertions 
regarding the severity of his right wrist disability.

Based on the argument made by the veteran at his VA 
examinations and personal hearing (i.e., that his right wrist 
pain and tingling interfere with his job in food service) the 
Board has given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2000).  Although the veteran has 
described right wrist pain as being so bad that it interferes 
with his job in food service, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2000).  The current 
evidence of record does not demonstrate that his right wrist 
problems have resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  Indeed, 
the veteran has indicated that he has not lost work because 
of his wrist.  It is undisputed that his service-connected 
disability has some effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2000).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

Lastly, the Board recognizes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's increased rating claim.  This is so because the 
requirements of the new law have been satisfied.  By the RO 
decision, the statement of the case, and the supplemental 
statements of the case furnished to the veteran, the RO has 
notified him of the information and evidence necessary to 
substantiate his claim.  There is no indication that 
additional evidence exists and can be obtained on the issue 
here in question, and he has been afforded several 
examinations in connection with the current appeal.  In light 
of the applicable rating criteria and the evidence already 
obtained by the RO, adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).


ORDER

An increased rating for residuals of a right wrist fracture 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

